LAND, J.
The accused was indicted for the murder of one Ingram Collette, and was tried, found guilty as charged, and sentenced to be hanged. The accused has appealed, and relies for reversal on a bill of exception taken to the admission of a certain confession of the accused made to Mr. Joseph L. Young, a private citizen, in the parish jail. Other parties were in jail charged with the commission of the same offense. Young did not think that the accused was guilty, but knew who had perpetrated the crime. Some of Young’s friends believed that the accused was guilty, and at their suggestion he went to the parish jail for the purpose of having a talk with the accused., Young’s version of the interview may be best expressed by the following extracts from his testimony:
“A. Well, the only thing I said to him at all was that I wanted to know who did it. I didn’t think he did it, but thought he knew who did do it. I told him it wasn’t any use lying about it. and he oua'ht to tell. His answer was: ‘Well, I’ll tell you the truth.’
“A. I told him: ‘Tim, I want you to tell me the truth about this affair. There is no use of your lying about it and implicating everybody. I believe you know about it, and who did it. Tell the truth about it, and your conscience will be easier.’ * * * He said he was tired of lying and wanted to tell the truth.”
“After this confession, he made another in presence of Mr. Ed. Kennedy, myself, and Leon Wolf. This second was merely a recital of what he had stated.”
*217The confession is not set forth in the bill, but it appears from the notes of evidence that the accused showed Young how the deceased was standing when the accused shot him. It is also shown by the evidence that no promise, threat, inducement, or. hope of reward was held out to the accused to obtain a confession.
It is well settled that a confession will not be excluded where there is a mere exhortation or adjuration to speak the truth. Where an exhortation is accompanied with an expression that it would be better for the accused to speak the truth, the authorities are divided. 12 Cyc. 467 and 468. In State v. Alphonse, 34 La. Ann. 9, and State v. Meekins, 41 La. Ann. 543, 6 South. 822, it was held that such an expression did not imply a promise or a threat. In State v. Alexander, 109 La. 557, 33 South. 600, it was held otherwise under a different state of facts.
The true test seems to be:
“Was the inducement of a nature calculated, under the circumstances, to induce a confession, irrespective of its truth or falsity?” Wigmore, Evidence, vol. 1, § 832.
In the case at bar the only inducement held out was the statement:
“Your conscience will be the easier.”
This was not an implied promise of any worldly advantage or benefit to the accused. In response to the appeal to his conscience, the accused replied that he was tired of lying and wanted to tell the truth. Others had been implicated by the accused and were incarcerated in the same jail. These falsely accused persons, we presume, were released after the confession of the accused. It has been held that:
“An appeal to a man’s religious feelings, which induces him to confess his guilt, does not invalidate his confession, as such a consideration is not likely to render his confession false.” 12 Cyc. 469.
An appeal to a man’s conscience to speak the truth stands on the same footing. It has been held that to say to an accused that “an honest confession is good for the soul” will not suffice to exclude the confession. Matthews v. State, 9 Lea (Tenn.) 128, 42 Am. Rep. 667. In the case at bar the accused was not asked to confess, but to tell the truth and ease his conscience.
We are constrained to affirm the sentence, and it is so ordered.